2022 WI 1

                  SUPREME COURT              OF      WISCONSIN
CASE NO.:                2019AP1365


COMPLETE TITLE:          Danelle Duncan,
                                   Plaintiff-Appellant,
                              v.
                         Asset Recovery Specialists, Inc., Greg Strandlie
                         and Wells Fargo Bank, N.A.,
                                   Defendants-Respondents-Petitioners.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                             Reported at 393 Wis. 2d 814,948 N.W.2d 419
                                 PDC No:2020 WI App 54 - Published

OPINION FILED:           January 6, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           September 15, 2021

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Dane
   JUDGE:                Stephen E. Ehlke

JUSTICES:
DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶29, 31-34, in which ANN WALSH
BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined, and an opinion
with respect to ¶¶29, 31-34, in which ANN WALSH BRADLEY and
HAGEDORN, JJ., joined. KAROFSKY, J., filed a concurring
opinion. ROGGENSACK, J., filed a dissenting opinion in which
ZIEGLER, C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For        the   defendants-respondents-petitioners,        there     were
briefs       filed      by   William   W.   Ehrke,    Micaela   Haggenjos,   and
Crivello Carlson S.C., Milwaukee. There was an oral argument by
William W. Ehrke.


       For the plaintiff-appellant, there was a brief filed by
Briane F. Pagel and Lawton & Cates, S.C., Madison. There was an
oral argument by Briane F. Pagel.
    An amicus curiae brief was filed on behalf of Wisconsin
Bankers Association by James E. Bartzen and Boardman & Clark
LLP, Madison.


    An amicus curiae brief was filed on behalf of The Wisconsin
Credit Union League and American Financial Services Association
by Lisa M. Lawless and Husch Blackwell LLP, Milwaukee; and Marci
V. Kawski, Lauren C. Capitini and Husch Blackwell LLP, Madison.




                                2
                                                           2022 WI 1
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2019AP1365
(L.C. No.   2017cv1704)

STATE OF WISCONSIN                       :            IN SUPREME COURT

Danelle Duncan,

            Plaintiff-Appellant,                                FILED
      v.                                                    JAN 6, 2022
Asset Recovery Specialists, Inc., Greg                        Sheila T. Reiff
Strandlie and Wells Fargo Bank, N.A.,                      Clerk of Supreme Court


            Defendants-Respondents-Petitioners.


DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶29, 31-34, in which ANN WALSH
BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined, and an opinion
with respect to ¶¶29, 31-34, in which ANN WALSH BRADLEY and
HAGEDORN, JJ., joined.      KAROFSKY, J., filed a concurring
opinion.   ROGGENSACK, J., filed a dissenting opinion in which
ZIEGLER, C.J., and REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.             Modified and

affirmed and, as modified, cause remanded.



      ¶1    REBECCA FRANK DALLET, J.    Danelle Duncan left her car

in her parking spot in the garage on the ground floor of her

apartment building.       When she returned a short time later, the

car was gone.      She later learned that Defendants——Asset Recovery
Specialists, Inc.; Wells Fargo Bank, N.A.; and Greg Strandlie——
                                                                           No.    2019AP1365



had entered the garage without her consent and repossessed the

car.

       ¶2        Duncan alleges that Defendants violated the Wisconsin

Consumer Act by "[e]ntering a dwelling used by the customer as a

residence except at the voluntary request of a customer" during

the repossession.         See Wis. Stat. § 425.206(2)(b) (2017-18).1                        We

agree      and    hold   that    "dwelling         used     by    the    customer      as    a

residence" in § 425.206(2)(b) includes a garage attached to the

residential        building     in    which       the     customer      lives.        In   her

complaint, Duncan also alleged that Defendants' conduct during

and after the repossession was unconscionable in violation of

Wis. Stat. § 425.107.            We hold that claims of unconscionability

under § 425.107          are    available          only     in    "actions       or    other

proceedings brought by a creditor to enforce rights arising from

consumer     credit      transactions,"           see   Wis.     Stat.   § 425.102,         and

that a non-judicial repossession under § 425.206(1)(d), like the

one Defendants performed in this case, is not such an action or

other proceeding.         As a result, Duncan's unconscionability claim
must be dismissed.              We therefore affirm the decision of the

court       of     appeals,      as    modified           by     our     conclusion         on

unconscionability, and remand to the circuit court for further

proceedings.




       All subsequent references to the Wisconsin Statutes are to
       1

the 2017-18 version unless otherwise indicated.

                                              2
                                                                No.     2019AP1365



                                      I

    ¶3     Duncan bought her car from a dealership and financed

the purchase with a loan.          The loan, which created a security

interest in the car, was later assigned to Wells Fargo Bank.

After Duncan defaulted on the loan, the Wisconsin Consumer Act

(Wis. Stat. chs. 421-427) provided the bank with two ways to

take possession of the car.          It could either obtain a judgment

for return of the car by filing a replevin action under Wis.

Stat.   § 425.205   or   follow    the    statutory   process     for    a   non-

judicial    repossession     under        Wis.   Stat.   §§ 425.205(1g)(a)

and 425.206(1)(d).       Wells Fargo pursued the latter option,2 and

hired Asset Recovery Specialists, owned by Greg Strandlie, to

repossess Duncan's car.

    ¶4     At that time, Duncan lived in a multi-story, multi-

unit apartment building.          The ground floor of the building is

made up entirely of parking for residents and includes at least

56 parking spaces.       Duncan leased a parking space in the garage

under an agreement separate from her apartment lease.                 To access
the residential floors and apartments from the garage, or to


    2  It is undisputed that Wells Fargo met the statutory
requirements to proceed with a non-judicial repossession under
Wis. Stat. § 425.206(1)(d).   Specifically, Wells Fargo provided
notice to Duncan, pursuant to Wis. Stat. § 425.205(1g)(a),
including notice of Duncan's right to demand that Wells Fargo
proceed by filing a replevin action.      See § 425.205(1g)(a)3.
Had Duncan made such a demand, § 425.206(1)(d) would have barred
Wells Fargo from repossessing the car without first obtaining
judgment in a replevin action brought under § 425.205.       The
parties agree that Duncan made no such demand, and therefore no
replevin action was required.

                                      3
                                                                   No.     2019AP1365



enter the garage on foot from the outside, residents must use

keys.     To drive into the garage, residents must use a garage

door opener.3

     ¶5     When Strandlie and one of his employees arrived to

repossess    Duncan's   car,    however,     they   found    the    garage        door

open.     They went in, located Duncan's car, and towed it away.

Neither Strandlie nor the employee interacted with Duncan at the

time.     A maintenance worker was in the garage at the time of the

repossession and did not object.

     ¶6     Duncan   filed     this   case   in   circuit    court4       alleging,

among     other   things,    that     Defendants        violated     Wis.     Stat.

§ 425.206(2)(b)      when    they     entered     the     parking        garage     to

repossess her car and that Defendants' conduct during and after

the repossession was unconscionable in violation of Wis. Stat.

§ 425.107(1).5



     3 As the court of appeals noted, the parties dispute other
facts about the garage, including whether signs were posted
restricting entry.    See Duncan v. Asset Recovery Specialists,
Inc., 2020 WI App 54, ¶5 n.3, 393 Wis. 2d 814, 948 N.W.2d 419.
Like the court of appeals, we conclude that these factual
disputes are immaterial to our interpretation and application of
Wis. Stat. § 425.206(2)(b). See id.
     4 The Honorable Stephen E. Ehlke of the Dane County Circuit
Court presided.
     5 Duncan initially brought these claims in an action in
federal court alongside other claims under state and federal
law. See Duncan v. Asset Recovery Specialists, Inc., No. 16-cv-
530-WMC, 2017 WL 2870520 (W.D. Wis. July 5, 2017), aff'd 907
F.3d 1016 (7th Cir. 2018).     The federal court dismissed the
claims at issue in this case without prejudice. See id. at *6-
7.
                                       4
                                                                           No.     2019AP1365



       ¶7        The     circuit       court       granted     summary       judgment       to

Defendants on all claims, concluding that entering the garage to

repossess the car did not violate Wis. Stat. § 425.206(2)(b) and

that Duncan's unconscionability claim failed as a result.                                  The

circuit         court     reasoned      that    § 425.206(2)(b)          did     not    apply

because         Duncan    had    no    right   to    exclude    all   others       from    the

garage and that the garage "offers no use that is primarily or

intimately         tied    to    the    use    of    her     apartment,      for   example,

sleeping, eating or conducting her private life."

       ¶8        The     court   of     appeals     reversed.         Duncan       v.   Asset

Recovery Specialists, Inc., 2020 WI App 54, 393 Wis. 2d 814, 948

N.W.2d 419.            The court of appeals reasoned that "dwelling used

by [Duncan] as a residence" included the parking garage, relying

on the language of Wis. Stat. § 425.206(2)(b); another part of

the Wisconsin Consumer Act, Wis. Stat. § 422.419(1)(a); and an

administrative           rule    interpreting        § 422.419(1)(a),          Wis.     Admin.

Code § DFI-WCA 1.392 (July 2007)6.                    See Duncan, 393 Wis. 2d 814,

¶2.        Based on its reading of those provisions, the court of
appeals also rejected any interpretation of the phrase "dwelling

used       by     the     customer       as    a     residence"       that       "turns    on

considerations of ownership or the right to exclude" or the

would-be         repossessors'         subjective      evaluation         of     whether     a

particular location showed some "indicia of residential use."

Id., ¶¶33-35 (internal quotation marks omitted).                               Because the


       All subsequent references to the Wis. Admin. Code ch. DFI-
       6

WCA 1 are to the July 2007 register date unless otherwise
indicated.
                                               5
                                                                                  No.        2019AP1365



circuit court dismissed the unconscionability claim on the same

grounds as the repossession claim, the court of appeals remanded

to give the parties and the circuit court the opportunity to

address      in     the    first      instance          whether         the   unconscionability

claim should be dismissed for other reasons.
                                                  II

       ¶9     At     issue      in        this    case       is    the    interpretation           and

application         of    Wis.       Stat.       §§ 425.206(2)(b)              and    425.107(1).

Statutory interpretation is a question of law that we review de

novo.       See, e.g., Clean Wis., Inc. v. DNR, 2021 WI 72, ¶10, 398

Wis. 2d 433, 961 N.W.2d 611.                       "When interpreting statutes, we

start with the text, and if its meaning is plain on its face, we

stop    there."           Id.        We    also    consider         the       broader    statutory

context, interpreting language consistently with how it is used

in   closely        related     statutes.              Id.        Our    analysis       is    further

informed by the legislature's explicit statements of legislative

purpose       and     those      reflected             in    a     statute's         context       and

structure.         See State ex rel. Kalal v. Cir. Ct. for Dane Cnty.,
2004 WI 58, ¶49, 271 Wis. 2d 633, 681 N.W.2d 110.

                                                  III

       ¶10    We begin with Duncan's claim that Defendants violated

Wis. Stat. § 425.206(2)(b) by entering the parking garage of her

apartment      building         to    repossess         her       car.        Section 425.206(2)

states as follows:

       In taking possession of collateral or leased goods, no
       merchant may do any of the following:

       (a)    Commit a breach of the peace.

                                                   6
                                                                     No.     2019AP1365


       (b)    Enter a dwelling used by the customer as a
              residence except at the voluntary request of a
              customer.


It is undisputed that Defendants are "merchant[s]," that Duncan

is "the customer," and that Duncan made no "voluntary request"

for     Defendants       to   enter     the       garage.        See       id.;     Wis.

Stat. § 421.301(17), (25).                   To      determine       whether         the

repossession     was     proper,   we   must       therefore     answer     a     single

question:      Did Defendants enter "a dwelling used by [Duncan] as
a residence" when they repossessed her car from the first-floor

parking garage of her apartment building?                      In answering that

question, we first determine the meaning of "dwelling" as it is

used     in § 425.206(2)(b)        before         analyzing    the     phrase       that

modifies it, "used by the customer as a residence."

                                         A

       ¶11    Although    "dwelling"     is       undefined    in    the    Wisconsin

Consumer Act, it is a common word and the parties generally

agree    on     its    ordinary,      dictionary       definition.         "Dwelling"

typically refers to "a building or other shelter in which people

live."       See, e.g., Webster's Seventh New Collegiate Dictionary

259 (16th ed. 1967); American Heritage Dictionary 406 (6th ed.

1976) (defining "dwelling" as "[a] place to live in; residence;




                                         7
                                                                        No.     2019AP1365



abode").7    In other words, a dwelling is a building in which at

least one person lives.

      ¶12   That     definition          is       consistent    with     the        use    of

"dwelling" elsewhere in the statutes at the time the Wisconsin

Consumer    Act    was    adopted       in    1971.     See    Spielmann       v.    Indus.

Comm'n, 236 Wis. 240, 250, 295 N.W. 1 (1940) (explaining that

statutory    terms       should    be    interpreted         consistently      with       the

"definition contained in the statutes in force at the time the

act   was   passed").        For    example,          Wis.    Stat.    § 990.01(13)(a)

(1971-72) defined "homestead" to mean "the dwelling and so much

of the land surrounding it as is reasonably necessary for use of

the dwelling as a home, but not less than one-fourth acre (if

available) and not exceeding 40 acres."                        Id.    Similarly, Wis.

Stat. § 852.09(2) (1971-72) defined "home" as "any dwelling in

the estate of the decedent which at the time of his death the


      7Black's Law Dictionary contains similar definitions.   At
the time the Wisconsin Consumer Act was adopted, Black's defined
"dwelling house" as "[t]he house in which a man lives with his
family; a residence; abode; habitation; the apartment or
building or group of buildings, occupied by a family as a place
of residence." Dwelling House, Black's Law Dictionary 596 (4th
rev. ed. 1968).    The subsequent edition of Black's included a
very similar definition of "dwelling," which is nearly identical
to the current edition's definition: "The house or other
structure in which a person or persons live; a residence; abode;
habitation; the apartment or building, or group of buildings,
occupied by a family as a place of residence. Structure used as
place of habitation." Dwelling, Black's Law Dictionary 454 (5th
ed. 1979); see also Dwelling House, Black's Law Dictionary 641
(11th ed. 2019).    These definitions accord with the ordinary
dictionary definition of "dwelling" and reinforce our ultimate
conclusion that "dwelling" in Wis. Stat. § 425.206(2)(b) refers
to a building in which at least one person lives.

                                              8
                                                                       No.     2019AP1365



surviving     spouse      occupies        or    intends     to     occupy."               Id.

Section 852.09(2) further explained that this language included

"a house, a mobile home, a duplex or multiple apartment building

one unit of which is occupied by the surviving spouse, or a

building used in part for a dwelling and in part for commercial

or business purposes."          Id.        Thus, at the time the Wisconsin

Consumer Act was adopted, "dwelling" meant, at a minimum, a

building in which at least one person lived.                      The term referred

to the entire building, not just the parts of the building in

which the residents might eat, sleep, or shower.

    ¶13     Aside from Wis. Stat. § 425.206(2)(b), the Wisconsin

Consumer     Act   uses      "dwelling"         twice,     both    times      in      ways

consistent with the ordinary understanding of the word and its

usage   elsewhere      in    the     statutes.            See     Clean      Wis.,        398

Wis. 2d 433, ¶10 (noting that we interpret statutory language

"consistent with how it is used in closely related statutes").

"Dwelling"    appears       first    in    Wis.    Stat.     § 422.409(2),           which

imposes requirements on certain payment-assignment notices.                               See
id. (requiring that such notices include the total of payments

"except in the case of a transaction secured by a first lien

mortgage or equivalent security interest for the purpose of the

acquisition of a dwelling").               It is clear from the language of

§ 422.409(2)——particularly           its       reference    to     a   "mortgage          or

equivalent    security       interest"——that         "dwelling"        refers        to    a

building in which at least one person lives and not just certain

rooms within a building.


                                           9
                                                                          No.     2019AP1365



       ¶14   The second time "dwelling" appears in the Act is in

Wis.    Stat.     § 422.419(1)(a),             which    prohibits       consumer    credit

contracts from allowing "[t]he merchant or other person acting

on the merchant's behalf . . . to enter the customer's dwelling

or to commit any breach of the peace in the course of taking

possession        of    collateral          securing     the    transaction."           This

statute is the subject of an administrative rule adopted shortly

after the Act took effect.                  See 210 Wis. Admin. Reg. 72 (June 1,

1973);    see     also        Wis.    Stat. § 426.104(1)(e)            (authorizing      the

Department         of      Financial          Institutions'           administrator       to

"adopt . . . rules to carry out the policies of chs. 421 to 427

and    429").          That     rule,      Wis.     Admin.     Code    § DFI-WCA     1.392,

specifies       that,      for       purposes       of § 422.419(1)(a),         "dwelling"

includes     "any       garage,       shed,    barn     or    other    building    on    the

premises whether attached or unattached."

       ¶15   In         light        of     the       relationship       between        Wis.

Stat. §§ 425.206(2)             and       422.419(1)(a),       the    Department's      rule

reinforces our reading of "dwelling" in § 425.206(2)(b).                                  As
discussed above, § 425.206(2) prohibits merchants from breaching

the peace or entering a dwelling used by the customer as a

residence during a repossession.                      And § 422.419(1)(a) prohibits

merchants    from        contracting         around    that    prohibition.        As    the

court of appeals put it in this case, these statutes "appear to

be two sides of the same coin."                      Duncan, 393 Wis. 2d 814, ¶28.

Because "dwelling" in § 422.419(1)(a) includes any garage on the

premises, see Wis. Admin. Code § DFI-WCA 1.392, Defendants could
not have contracted for the right to repossess Duncan's car from
                                               10
                                                                             No.    2019AP1365



her apartment building's parking garage.                          We see no reason why

"dwelling" in § 425.206(2)(b) should exclude that same garage,

especially since both statutes prevent merchants from entering a

dwelling to repossess property.

    ¶16    To       be   clear,     we     do       not    adopt     the    administrative

definition of "dwelling" as the statutory definition under Wis.

Stat. § 425.206(2)(b).              Rather, we rely on the administrative

definition     only      as   further      support          for    our     conclusion     that

"dwelling" in § 425.206(2)(b) means, at a minimum, a building in

which at least one person lives.                           Based on that definition,

Duncan's "dwelling" includes the parking garage, because it is

located   in    the      building    in    which          she   lives.       The   remaining

question then is whether the phrase "used by the customer as a

residence" nevertheless excludes the garage.

                                                B

    ¶17    Despite the parties' general agreement on the common

meaning   of    "dwelling,"         they    offer         competing      readings    of   the

phrase "used by the customer as a residence."                            Defendants assert
that a "residence" is the place where a person "actually lives."

They conclude that "used by the customer as a residence" limits

"dwelling"     to     only    the   parts       of    the       building    that   are    also

"integral parts" of a residence; for example, the areas in which

a person might sleep, eat, cook, or shower.                          Because Duncan did

not sleep, eat, cook, or shower in the garage, Defendants claim

that they could lawfully enter the garage because it was not

used by Duncan as a residence.                       In contrast, Duncan suggests
that "used by the customer as a residence" simply distinguishes
                                            11
                                                                              No.     2019AP1365



her particular dwelling from all other dwellings.                             She therefore

acknowledges that Defendants would not have violated Wis. Stat.

§ 425.206(2)(b) if they had repossessed her car from the parking

garage of a different apartment building, or while it was parked

in a friend's open garage.

       ¶18    We    agree   with       Duncan's       interpretation          and     conclude

that "used by the customer as a residence" distinguishes the

customer's dwelling from all other dwellings.                               To begin with,

this is the more natural reading of the language of Wis. Stat.

§ 425.206(2)(b).            As    we     have       already       explained,        "dwelling"

generally refers to an entire building in which people live.

The    modifier     "used    by    the       customer       as    a    residence"     is    best

understood         as   imposing         a     limitation             on    which     dwelling

§ 425.206(2)(b) protects——the dwelling this customer uses as a

residence——not what parts of the dwelling it protects.                                 Nothing

in the language "dwelling used by the customer as a residence"

suggests that the protections in § 425.206(2)(b) are limited to

only    the   "integral      parts"      of     a    residence         or   the     areas    with
"indicia of residential use."                  Indeed, the best evidence against

those    interpretations          is   that     neither          phrase     appears    in    the

statute.

       ¶19    Additionally,        reading          "used     by      the   customer        as   a

residence" as distinguishing the customer's dwelling from all

other dwellings provides simple, clear guidance to parties to

consumer credit transactions.                   This interpretation makes clear

to merchants that "dwelling used by the customer as a residence"
refers to the customer's entire dwelling, the full structure in
                                               12
                                                                             No.        2019AP1365



which she lives.         In this respect, our interpretation of Wis.

Stat. § 425.206(2)(b)              furthers           one     of     the         legislatively

expressed    purposes         of     the    Wisconsin         Consumer           Act,8     namely

"simplify[ing],         clarify[ing],                and     moderniz[ing]           the        law

governing        consumer          transactions."                    See         Wis.          Stat.

§ 421.102(2)(a);        see        also § 421.102(1)           (directing          courts        to

"liberally construe[] and appl[y]" the Wisconsin Consumer Act in

furtherance of its expressed purposes and policies); Kalal, 271

Wis. 2d 633, ¶49 (explaining that when the legislature states

the purposes of a statute, we interpret the statute in light of

those purposes).

    ¶20     In    contrast,         Defendants'            reading    of     "used        by    the

customer    as    a    residence"          is        unworkable.           See    Kalal,         271

Wis. 2d 633, ¶46 (explaining that we should read statutes to

avoid      "unreasonable            results").                 Defendants'               proposed

interpretation of Wis. Stat. § 425.206(2)(b) requires merchants

to perform a case-by-case analysis of how the customer uses

certain parts of her dwelling to decide whether a repossession
is permitted.         But Defendants offer no principled way to decide

when "indicia of residential use" or "residential activities"

    8  There are four legislatively expressed purposes of the
Wisconsin Consumer Act: (1) "[t]o simplify, clarify, and
modernize the law governing consumer transactions"; (2) "[t]o
protect consumers against unfair, deceptive, false, misleading
and unconscionable practices by merchants"; (3) "[t]o permit and
encourage the development of fair and economically sound
consumer practices in consumer transactions"; and (4) "[t]o
coordinate the regulation of consumer credit transactions with
the policies of the federal consumer credit protection act."
Wis. Stat. § 421.102(2)(a)-(d).

                                                13
                                                                            No.    2019AP1365



are prevalent or frequent enough such that a particular part of

a dwelling is "used by the customer as a residence."                               Even more

to   the   point,    Defendants           fail      to    explain      how     a    would-be

repossessor   would       know,        without     entering      the   building       first,

whether a customer sometimes sleeps, eats, cooks, or showers in

a particular part of her dwelling.

     ¶21   Like     the       court      of     appeals,      we     also     reject     any

definition of "dwelling used by the customer as a residence"

that depends on whether the customer has the right to exclude

others from a particular area or whether the customer has a

reasonable expectation of privacy in a particular area under the

Fourth Amendment.9        For one thing, there is no basis in the text

of Wis. Stat. § 425.206(2)(b) for either notion.                             The statute's

protections     apply         to   a     building——the        "dwelling"——that           the

customer   uses     in    a    particular          way——"as      a   residence."         Its

protections turn on neither who owns the building nor what level

of privacy a resident might reasonably expect.                               Additionally,

the Wisconsin Consumer Act reflects a balance the legislature
struck between customers' and merchants' interests in certain

transactions.       That       courts      have     struck       a   different       balance

between citizens and law enforcement in the Fourth Amendment

context    says      nothing            about       how     we       should        interpret

§ 425.206(2)(b).

     9 See, e.g., State v. Dumstrey, 2016 WI 3, ¶51, 366
Wis. 2d 64, 873 N.W.2d 502 (concluding that a parking garage
under the defendant's apartment building was not curtilage and
that the defendant lacked a reasonable expectation of privacy
there).

                                              14
                                                                         No.     2019AP1365



       ¶22   Similarly,         it      is     irrelevant       whether        Defendants

breached the peace by entering Duncan's garage.                          The text and

structure     of    Wis.        Stat.        § 425.206(2)(b)      make        clear       that

"[e]nter[ing] a dwelling used by the customer as a residence" is

not synonymous with breaching the peace.                       Section 425.206(2)(a)

codifies the rule in the Uniform Commercial Code prohibiting

repossessions       in     breach       of     the    peace.       See        Wis.        Stat.

§ 409.609(2)(b); see also Hollibush v. Ford Motor Credit Co.,

179 Wis. 2d 799, 806, 508 N.W.2d 449 (Ct. App. 1993) (concluding

that   "breach     of     the    peace"       in § 425.206(2)(a)         has    the       same

meaning as in the Uniform Commercial Code).                      And § 425.206(2)(b)

separately prohibits merchants from repossessing collateral by

either breaching the peace or "enter[ing] a dwelling used by the

customer as a residence," a distinction that would make little

sense if both prohibitions meant the same thing.                        See Augsburger

v. Homestead Mut. Ins. Co., 2014 WI 133, ¶17, 359 Wis. 2d 385,

856 N.W.2d 874.

       ¶23   In    sum,    we     conclude         that    "dwelling     used        by    the
customer as a residence" in Wis. Stat. § 425.206(2)(b) includes

a   garage   attached      to    the     residential         building    in    which        the

customer lives.           Defendants therefore violated § 425.206(2)(b)

when they repossessed Duncan's car from the parking garage of

her apartment building without her consent.

                                              IV

       ¶24   We turn next to Duncan's claim of unconscionability

pursuant to Wis. Stat. § 425.107(1).                      We begin with the language
of the statute:
                                              15
                                                                                  No.     2019AP1365


       With respect to a consumer credit transaction, if the
       court as a matter of law finds that any aspect of the
       transaction, any conduct directed against the customer
       by a party to the transaction, or any result of the
       transaction is unconscionable, the court shall, in
       addition to the remedy and penalty authorized in sub.
       (5), either refuse to enforce the transaction against
       the customer, or so limit the application of any
       unconscionable   aspect  or  conduct   to   avoid  any
       unconscionable result.
§ 425.107(1).           The    statute        enumerates            a   number     of    different

factors the court may consider pertinent to determining whether

a transaction, conduct directed against the customer, or the

result        of      the     transaction               are      unconscionable.                  See

§ 425.107(3)(a)-(i).                In addition to the remedies specified in

subsec. (1), upon a finding of unconscionability a customer may

recover       statutory       and    actual       damages        pursuant        to     Wis.    Stat.

§ 425.303.         See § 425.107(5).

       ¶25        The general rule in the Wisconsin Consumer Act is that

"[a]ny right or obligation declared" in the Act "is enforceable

by     action       unless     the     provision          declaring         it        specifies     a

different and limited effect."                         Wis. Stat. § 425.301(2).                   But

Wis.        Stat. § 425.102          states       that        the       provisions        of     that

subchapter, including the unconscionability provision in Wis.

Stat.       § 425.107,       "appl[y]        to        actions      or     other       proceedings

brought by a creditor to enforce rights arising from consumer

credit       transactions      and     to    extortionate               extensions       of    credit

under        s.    425.108."10          We        are     therefore          left        with     two


        Duncan does not allege a violation of
       10                                                                              Wis. Stat.
§ 425.108, which prohibits extortionate extensions                                     of credit.
As a result, we do not address the implications of                                      Wis. Stat.
§ 425.102 on the available remedies for violations of                                  § 425.108.
                                                  16
                                                                          No.     2019AP1365



questions:       (1) can customers bring claims of unconscionability

under § 425.107 only in "actions or other proceedings brought by

a    creditor     to    enforce    rights       arising     from      consumer         credit

transactions"?; and (2) is a non-judicial repossession pursuant

to     Wis.     Stat.    § 425.206(1)(d)           such    an      action        or     other

proceeding?

                                            A

       ¶26    Although we have not previously addressed the first

question, several federal district courts have, and all have

concluded that a consumer may raise an unconscionability claim

under Wis. Stat. § 425.107 only in response to an action or

other proceeding brought by a creditor.                         In Riel v. Navient

Sols.,    Inc.,    No.    16-CV-1191-JPS,          2017    WL   168900      (E.D.        Wis.

Jan. 17, 2017), the court concluded that the scope statement in

Wis.    Stat.    § 425.102      meant    that     consumers       could     not       enforce

"[s]ection 425.107's           prohibitions        on    unconscionability             via    a

separate civil lawsuit."             Id. at *3 (citing Tammi v. Porsche

Cars     N.A.,    Inc.,     2009    WI     83,     ¶27,     320       Wis. 2d 45,            768
N.W.2d 783).       The court held that, because § 425.107(1) applied

only to actions or other proceedings brought by a creditor, the

statute implied "that [customers] must raise unconscionability

in the form of an affirmative defense to [a creditor's] lawsuit

to collect the loans, if one is filed."                         Id.       Other federal

district      courts    have    followed        Riel's    reasoning.            See,    e.g.,

Gable v. Universal Acceptance Corp., 338 F. Supp. 3d 943, 956-57

(E.D. Wis. 2018); VanHuss v. Rausch, Sturm, Israel, Enerson &


                                           17
                                                                               No.    2019AP1365



Hornik,      No. 16-cv-372-slc, 2017 WL 1379402, at *10 (W.D. Wis.

Apr. 14, 2017).

       ¶27     We    agree    with       the   federal       courts       that       the    scope

language of Wis. Stat. § 425.102 bars a customer from bringing a

claim of unconscionability under Wis. Stat. § 425.107 except in

response       to     "actions       or    other       proceedings         brought         by    a

creditor."          Although the protections of the Wisconsin Consumer

Act are generally enforceable in actions brought by consumers,

§ 425.102 makes statutory unconscionability claims available in

a more limited set of circumstances.                         These limitations are in

line with the common law doctrine of unconscionability, which is

a    defense    to    contract      enforcement,        not     an    affirmative           claim

available outside a contract-enforcement or breach-of-contract

action.         See       Rosecky    v.    Schissel,         2013    WI    66,       ¶57,       349

Wis. 2d 84, 833 N.W.2d 634.

       ¶28     We therefore hold that a consumer may assert a claim

of unconscionability under Wis. Stat. § 425.107 only in response

to    "actions       or    other    proceedings        brought       by    a     creditor        to
enforce rights arising from consumer credit transactions."                                      See

Wis. Stat. § 425.102.

                                               B

       ¶29     On    the    second       question,      we    conclude         that    a    non-

judicial repossession pursuant to Wis. Stat. § 425.206(1)(d) is

not    one   of     the    "actions       or   other    proceedings            brought      by    a

creditor"      contemplated         by    Wis.      Stat.     § 425.102.11            Although

       There are multiple ways a creditor can obtain the right
       11

to non-judicially repossess a vehicle. The creditor may, as in
                                               18
                                                                        No.     2019AP1365



neither      "actions"     nor    "other     proceedings"        is   defined      in   the

Wisconsin Consumer Act, the context of the Act reveals that

these   terms      refer     to   creditor-initiated         litigation       or    other

legal processes akin to litigation pursued by a creditor.

       ¶30    Taking     the      word     "actions"      first,      this      term     is

consistently used throughout the Wisconsin Consumer Act to refer

to    litigation.          For    example,       Wis.    Stat.    § 425.205,       titled

"Action      to    recover       collateral,"      explains      that    "a     creditor

seeking to obtain possession of collateral or goods subject to a

consumer lease shall commence an                   action for replevin of the

collateral        or   leased     goods."     § 425.205(1)        (emphasis      added).

The statute goes on to describe the process a creditor must

follow in filing a replevin action, and it specifies the form

and contents of the summons and complaint "in such actions."

See   § 425.205(1)-(3).             Several      other    statutes      similarly       use

this case, follow the notice process laid out in Wis.
Stat. §§ 425.205(1g) and 425.206(1)(d); or a creditor may, after
obtaining a judgment in a replevin action, non-judicially
repossess the vehicle.     See § 425.205(5)(b).    In the latter
case, "non-judicial" is something of a misnomer, since that
remedy is available only after a creditor files and prevails in
a replevin case.    Section 425.205(5)(b) nevertheless refers to
this as a "nonjudicial recovery" of collateral distinct from the
creditor's right after obtaining judgment in a replevin action
to "[h]ave execution issue to require the sheriff of the county
where the collateral or leased goods may be to take the same
from   the  defendant   and   deliver  it   to  the   plaintiff."
§ 425.205(5)(a).

     Our holding that "actions or other proceedings" does not
encompass non-judicial repossessions is limited to non-judicial
repossessions pursuant to § 425.206(1)(d), since a non-judicial
repossession pursuant to § 425.205(5)(b) is possible only after
a creditor prevails in an "action[] or other proceeding[]"——that
is, a replevin action. See § 425.205(1).
                                            19
                                                                             No.     2019AP1365



"action" to refer to a lawsuit or other judicial proceeding.

See, e.g., Wis. Stat. § 425.111(1) ("Prior to entry of judgment

in an action subject to this subchapter, no process, . . . shall

issue"    except         under    certain       circumstances      (emphases         added));

Wis.     Stat.       § 425.203(1)          (explaining          that,       after     certain

conditions         are    met,    "a     merchant      may    commence      an     action     to

recover collateral . . . or reduce the claim to a judgment by

any    available         judicial      procedure"      (emphases       added)).        Unlike

these        actions,           non-judicial          repossession           under          Wis.

Stat. § 425.206(1)(d) is an explicit alternative to litigation

that does not require a creditor to assert its rights in court.

Non-judicial             repossession       is        available        to      a     creditor

under § 425.206(1)(d) only if the customer fails to demand that

the creditor file a replevin action.                         See § 425.206(1)(b), (d).

As a result, a non-judicial repossession under § 425.206(1)(d)

is not an "action[]" described in § 425.102.

       ¶31    As for "other proceedings," we know from the phrase

"actions      or     other       proceedings,"         that     it,     too,       refers    to
something like litigation.                  Wis. Stat. § 425.102.                  After all,

"actions      or    other       proceedings"         implies    that    "actions"       (i.e.

litigation)         are    one    type     of    "proceedings."             Id.     (emphasis

added); see Stroede v. Soc'y Ins., 2021 WI 43, ¶¶13, 15, 397

Wis. 2d 17, 959 N.W.2d 305 (explaining that in the list "owner,

lessee,      tenant,       or    other    lawful      occupant,"       an   "other     lawful

occupant" covered only those persons who had the same type of

control      over    property       as    did    owners,       lessees,     and     tenants).
Other sections in ch. 425 provide further contextual support for
                                                20
                                                                        No.    2019AP1365



that conclusion.          For example, Wis. Stat. § 425.110(1) prevents

employers    from    firing       an    employee      because    "a     merchant     has

subjected    or     attempted      to    subject       unpaid    earnings       of   the

employee    to    garnishment      or    like     proceeding     directed       to   the

employer for the purpose of paying a judgment arising from a

consumer    credit    transaction."             Id.     (emphasis     added).        The

earnings-garnishment         statutes       use       the    terms     "action"      and

"proceeding" synonymously, and set forth a process different in

some respects from ordinary civil litigation.                        See, e.g., Wis.

Stat.     § 812.31(3)       (referring      to     an       "earnings     garnishment

action"); § 812.31(4) (describing the form of pleadings in "an

earnings garnishment proceeding"); see also Wis. Stat. § 812.35

(laying     out     the     process       for     "commenc[ing]         an     earnings

garnishment proceeding").              Similarly, Wis. Stat. § 425.203(3)(b)

refers to "a proceeding for a deficiency judgment pursuant to

s. 425.209(1)," which occurs in court following repossessions

performed     pursuant       to    a     replevin        judgment.            See    also

§ 425.203(3)(a).      In other words, "other proceedings" are formal
legal processes similar to litigation that allow a creditor to

enforce its rights.12

     12 At the time the Wisconsin Consumer Act was adopted,
Black's Law Dictionary used the term "proceeding" almost
identically with "action."   Proceeding, Black's Law Dictionary
1368 (4th rev. ed. 1968) ("In a general sense, the form and
manner of conducting juridical business before a court or
judicial officer; regular and orderly progress in form of law;
including all possible steps in an action from its commencement
to the execution of judgment."). A subsequent edition included
a slightly different definition, but not one that suggests that
non-judicial   repossession  is   an   action   or  proceeding.
"Proceeding" included "action and special proceedings before
                                          21
                                                                          No.   2019AP1365



       ¶32   Other scope provisions in the Wisconsin Consumer Act

demonstrate    that      "actions       or   other      proceedings"      refers     to   a

narrow    subset    of   things     a    creditor       might   do   to    enforce    its

rights.      For example, Wis. Stat. § 427.102 demonstrates that

when the legislature wants a statute's scope to encompass the

full range of steps a creditor might take in recovering debts,

it knows how to write a sufficiently broad statement: "This

chapter applies to conduct and practices in connection with the

collection of obligations arising from consumer transactions."

Id.    (emphasis     added).            Slightly        narrower     is     Wis.   Stat.

§ 425.201,    which      provides       that      subchapter    II   of    Chapter    425

"applies to the enforcement by a creditor of security interests

in    collateral."        The    general          "enforcement . . . of         security

interests"     is        broad    enough           to     encompass        non-judicial

repossessions, because that is a means by which a creditor may

enforce a security interest in collateral.                           But "actions or

other proceedings" is narrower than "conduct and practices" and

"enforcement . . . of security interests."                      "Actions or other
proceedings" includes only a limited subset of ways a creditor

might enforce its rights, namely through litigation or similar

formal legal processes.




judicial tribunals as well as proceedings pending before quasi-
judicial officers and boards," and "any action, hearing,
investigation, inquest, or inquiry (whether conducted by a
court, administrative agency, hearing officer, arbitrator,
legislative body, or any other person authorized by law) in
which, pursuant to law, testimony can be compelled to be given."
Proceeding, Black's Law Dictionary 1083-84 (5th ed. 1979).
                                             22
                                                                                No.    2019AP1365



    ¶33        Non-judicial                repossessions                      under            Wis.

Stat. § 425.206(1)(d), however, are unlike litigation.                                     For one

thing, the non-judicial repossession process is highly informal.

Indeed,    all       a    merchant    has    to        do     prior      to     non-judicially

repossessing a car is send the customer a notice containing the

disclosures required by Wis. Stat. § 425.205(1g)(a).                                        If the

customer       does      nothing     for    15       days,     then      the    merchant        may

repossess the car, no additional process or procedures required.

See § 425.206(1)(d).                  For            another        thing,        non-judicial

repossessions            under   § 425.206(1)(d)             are    non-adversarial,            and

require no third-party involvement at all, let alone that of a

neutral third party like a judge.                      Indeed, aside from curing the

default under Wis. Stat. § 425.105, a customer's only way of

contesting       a       non-judicial      repossession             is   by     demanding       the

merchant       instead       file     a    replevin           action       in    the        circuit

court.     §§ 425.205(1g)(a)3.;             425.206(1)(d).                 In    other       words,

non-judicial repossession is permitted only after the customer

fails     to    demand       the    creditor          file     an    "action[]         or     other
proceeding[]."            See §§ 425.206(1)(d); 425.102.

    ¶34        We therefore conclude that non-judicial repossessions

under    Wis.    Stat.       § 425.206(1)(d)            are    not       "actions      or     other

proceedings brought by a creditor."                           As a result, a claim of

unconscionability under Wis. Stat. § 425.107(1) is unavailable

in this case.            See Wis. Stat. § 425.102.

                                                 V

    ¶35        We conclude that "dwelling used by the customer as a
residence"       in      Wis.    Stat.     § 425.206(2)(b)               includes      a     garage
                                             23
                                                                          No.     2019AP1365



attached    to    the   residential        building        in    which    the     customer

lives.     Defendants therefore violated § 425.206(2)(b) when they

repossessed       Duncan's    car       from    the    parking          garage     in     her

apartment        building.          We     also       conclude          that      Duncan's

unconscionability claim under Wis. Stat. § 425.107 fails because

such claims are available only in response to "actions or other

proceedings brought by a creditor," Wis. Stat. § 425.102, and

Defendants' non-judicial repossession of Duncan's car under Wis.

Stat. § 425.206(1)(d) was not an action or other proceeding.

Accordingly,       we   affirm    the      court      of    appeals'          decision    as

modified by our conclusion on unconscionability and remand to

the circuit court for further proceedings.

    By     the    Court.—The     decision       of    the       court    of     appeals    is

modified    and    affirmed      and,     as    modified,        the    cause     remanded

to the                                   circuit                                    court.




                                           24
                                                                 No.       2019AP1365.jjk


       ¶36   JILL   J.    KAROFSKY,    J.       (concurring).          I    agree     that

Defendants     violated      Wis.     Stat.     § 425.206(2)(b)            by   entering

Duncan's "dwelling" and concur in the court's ultimate mandate.

I disagree, however, with the conclusion that a customer can

never raise unconscionability as a defense to a non-judicial

repossession.       Because the applicable statutes plainly permit an

unconscionability defense, I respectfully concur.

                                           I

       ¶37   A creditor may repossess a motor vehicle that serves

as    collateral    through    either       a   judicial    or     a       non-judicial

process.      Judicial repossession follows a creditor's successful

replevin action.          See Wis. Stat. §§ 425.205 & 425.206(1)(b).

Non-judicial     repossession        requires     no   court     order,         but   the

creditor must still adhere to the legally prescribed process

under § 425.206(1)(d)-(2).           That non-judicial process includes:

          Providing the customer detailed notice per § 425.205(1g);

          Taking no action for at least 15 days after that notice

           is given, § 425.206(1)(d);
          Committing no "breach of the peace" when repossessing the

           car, § 425.206(2)(a); and

          Abstaining from entering "a dwelling used by the customer

           as a residence" absent the customer's voluntary request,

           § 425.206(2)(b).

Failure to follow these steps exposes the creditor to legal

sanctions.     See § 425.206(3).

       ¶38   Here, in response to the non-judicial repossession of
her   car,   Duncan      alleges    that    Defendants     acted       unconscionably

                                           1
                                                                                No.    2019AP1365.jjk


both during and after the repossession, contrary to Wis. Stat.

§ 425.107.            The        question           is,        may         she        raise         this

unconscionability defense?                    To answer that question, I first

look    to     the      plain       meaning          of        the     statutes             governing

unconscionability.           I      then      explain          why    we    should          give    the

operative     statutory      text        at    issue      its        common,         ordinary,       and

accepted     meaning.        I      conclude        by     applying         that        meaning      to

Duncan's circumstances and determine that she and customers like

her may raise an unconscionability defense, regardless of which

repossession alternative a creditor brings.

                                                A

       ¶39   The unconscionability defense codified in Wis. Stat.

§ 425.107 entitles a customer to additional relief "if the court

as a matter of law finds that any aspect of the transaction, any

conduct      directed     against         the       customer          by    a    party        to     the

transaction,         or     any          result          of      the         transaction              is

unconscionable."          § 425.107(1).             I agree with my colleagues that

this defense is subject to the scope provision at Wis. Stat.
§ 425.102, and as such is only available in response "to actions

or other proceedings brought by a creditor to enforce rights

arising from consumer credit transactions" (emphasis added).                                           I

further      agree   that       a   non-judicial               repossession            is     not    an

"action."       We    diverge,         however,           on    whether          a    non-judicial

repossession constitutes a "proceeding."

       ¶40   "Proceeding"           is        neither          specially              defined        nor

technical     and    therefore         carries        its       "common,             ordinary,       and
accepted     meaning."          See,     e.g.,       Stroede          v.   Soc'y        Ins.,       2021

                                                2
                                                                           No.    2019AP1365.jjk


WI 43, ¶11, 397 Wis. 2d 17, 959 N.W.2d 305; see also Wis. Stat.

§ 990.01(1).         To discern that common, ordinary, and accepted

meaning the court often looks to dictionaries as well as the

word's    usage     in    common       parlance.          See,       e.g.,       Stroede,     397

Wis. 2d 17,       ¶12;   Topolski       v.    Topolski,            2011   WI 59,     ¶42,     335

Wis. 2d 327, 802 N.W.2d 482; State ex rel. McManus v. Bd. of

Trs.     of   Policemen's        Pension       Fund,         138    Wis. 133,        136,    119

N.W. 806      (1909)     (adopting       a    word's      broader         "ordinary     modern

usage" as used in "common parlance" over a dated common-law

meaning).           Here,     dictionary          and     judicial          definitions       of

"proceeding,"       as    well    as    its    usage         in    common    parlance,        all

confirm that "proceeding" means any legally prescribed process

for enforcing a legal right.

       ¶41    The      Oxford      English         Dictionary's             leading         "Law"

definition for "proceeding" broadly includes "[a] legal action

or    process."        Proceeding,       Oxford         English      Dictionary       (3d     ed.

2007) (emphasis added).                That breadth is mirrored in another

dictionary's "proceeding" definition:                        "A course of action; a
procedure."         Proceeding, American Heritage Dictionary 1444 (3d

ed.     1992).           These     broad          dictionary          definitions           match

comprehensive       judicial       definitions          of    "proceeding."            Several

courts    have      recited      the    Words      and       Phrases      definition         that

"proceeding" is "a very comprehensive term" generally meaning "a

prescribed course of action for enforcing a legal right."                                    See,

e.g., Wash. Ry. & Elec. Co. v. D.C., 77 F.2d 366, 369 (D.C. Cir.

1935) (quoting Hyattsville Bldg. Ass'n v. Bouic, 44 App. D.C.
408, 413 (D.C. Cir. 1916)); Borough of Jamesburg v. Hubbs, 80

                                              3
                                                                               No.    2019AP1365.jjk


A.2d 100, 102 (N.J. 1951) (quoting Words and Phrases at 83).                                       As

the     U.S.     Court    of     Appeals      for        the     Eighth         Circuit         aptly

summarized:       "'Proceeding' is a comprehensive term meaning the

action    of     proceeding——a         particular        step        or    series       of   steps,

adopted for accomplishing something.                           This is the dictionary

definition       as    well     as     the   meaning       of        the       term     in   common

parlance."         Rice    v.    United      States,           356    F.2d 709,          712     (8th

Cir. 1966).

      ¶42       Indeed,   in     common      parlance           "proceeding"             regularly

describes a legally prescribed process for enforcing rights that

occurs      without        any       litigation           before           a         judicial      or

administrative tribunal.                For example, under the United States

Code the federal government may execute a civil forfeiture of

certain        contraband        via     a    "nonjudicial                 civil        forfeiture

proceeding."          18 U.S.C. § 983 (2018).1                 The United State Supreme

Court     has    dubbed     similar      non-judicial            forfeitures             permitted

under 19 U.S.C. §§ 1607-09 as "nonjudicial, summary forfeiture

proceedings."          See United States v. Von Neumann, 474 U.S. 242,
244 n.4 (1986); United States v. Eight Thousand Eight Hundred &

Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 557 n.2

(1983).        More recently, the Court referred to Colorado's non-

judicial        foreclosure       procedure         as     "nonjudicial                foreclosure

proceedings," as did the Tenth Circuit opinion the Court was

      1Courts interpreting 18 U.S.C. § 983 similarly use the
"nonjudicial   civil  forfeiture   proceeding"   or  "nonjudicial
forfeiture proceeding" moniker.     See, e.g., Omidi v. United
States, 851 F.3d 859 (9th Cir. 2017); Langbord v. U.S. Dep't of
Treasury, 832 F.3d 170, 182 (3d Cir. 2016).     All references to
the United States Code are to the 2018 version.

                                              4
                                                                       No.    2019AP1365.jjk


reviewing.           See   Obduskey      v.        McCarthy        &     Holthus        LLP,

___ U.S. ____, 139 S. Ct. 1029 (2019), aff'g Obduskey v. Wells

Fargo,    879   F.3d   1216     (10th   Cir.       2018).      State         courts    speak

similarly, such as the California Supreme Court discussing that

state's     "nonjudicial      foreclosure          proceedings."             Dreyfuss     v.

Union Bank of Cal., 11 P.3d 383, 385-86, 390 (Cal. 2000).                              Other

examples abound.2

      ¶43    Taken     together,        the         dictionary          and         judicial

definitions of "proceeding" as well as that word's usage in

common parlance converge on one, comprehensive common, ordinary,

and     accepted     meaning:       a   legally           prescribed         process     for

enforcing a legal right.

                                         B

      ¶44    I would simply give "proceeding" its common, ordinary,

and   accepted     meaning    here.      I    see    nothing       in    the     statutory

context that requires a different result.                     True, context and a

word's relationship "to the language of surrounding or closely-

related     statutes"      can    affect       a     word's     otherwise            common,
ordinary, and accepted meaning.              See, e.g., Stroede, 397 Wis. 2d

17, ¶11.     It is also true that in the statutes surrounding Wis.

Stat.     § 425.102,    "proceeding"     is        most    often   used        to   connote

"something like litigation."            But that fact does not in and of



      2See, e.g., United States v. Henderson, 707 F.2d 853 (5th
Cir.    1983);    Bryan    E.    Meek,    Mortgage   Foreclosure
Proceedings: Where We Have Been and Where We Need to Go, 48
Akron L. Rev. 129 (2015); Stefan D. Cassella, The Civil Asset
Forfeiture Reform Act of 2000, 27 J. Legis. 97 (2001); Jaime
Marie Nies, 15A Cyc. of Fed. Proc. § 88:45 (3d ed.).

                                         5
                                                                    No.    2019AP1365.jjk


itself   override      the    word's      otherwise       common,     ordinary,        and

accepted meaning.

      ¶45    Rather, the legislature instructs that we must apply

an undefined, non-technical word's "common and approved usage,"

except in the limited circumstance where it "would produce a

result      inconsistent       with       the      manifest     intent         of      the

legislature."          Wis.       Stat.    § 990.01(1).          Thus,        only      if

"proceeding" as used in related or nearby provisions evinces a

real conflict between that word's common, ordinary, and accepted

meaning and those provisions' "manifest [legislative] intent"

may this court depart from the common, ordinary, and accepted

meaning.     But nothing in how "proceeding" is used in neighboring

provisions causes such a conflict.

      ¶46    To the contrary, the comprehensive common, ordinary,

and   accepted    meaning     of       "proceeding"    harmonizes          that     word's

varied use across the two neighboring provisions cited by the

majority/lead     opinion.          The    first,    Wis.     Stat.       § 425.110(1),

discusses     "garnishment        or    like    proceedings     directed          to   the
employer for the purpose of paying a judgment arising from a

consumer credit transaction."               Garnishment is a type of legal

action, see Wis. Stat. §§ 812.30-812.44, so a "proceeding" like

garnishment is something like a legal action.                       In other words,

"proceeding" is used as a synonym for a legal action.                                  That

usage    fits    the   common,         ordinary,    and     accepted       meaning      of

"proceeding"     because      a    legal    action——such       as     a    garnishment

proceeding——is a statutorily prescribed process for enforcing a
legal right.     See, e.g., id.

                                           6
                                                                         No.    2019AP1365.jjk


       ¶47    A slightly different meaning of "proceeding" appears

in Wis. Stat. § 425.203(3)(b).                      Section 425.203(3)(b) declares

that for certain consumer transactions, a judicial hearing to

confirm a creditor's sale of repossessed collateral "shall be

considered      a    proceeding          for   a    deficiency        judgment."           Here,

"proceeding"         refers    to    a     specific     procedure       within        a    larger

action rather than the action itself.                         And, consistent with the

common,      ordinary,       and    accepted        meaning     of    "proceeding,"          this

intra-action procedure is also a statutorily prescribed process

for enforcing a legal right.                   See Wis. Stat. §§ 425.209-425.210.

The    varied       meaning    of    "proceeding"            across    these     two       nearby

provisions——a         synonym       of    legal     action      in    the   former         and   a

particular procedure within an action in the latter——verifies

that    in    this      statutory          chapter,         "proceeding"       is     used       as

comprehensively as its common, ordinary, and accepted meaning.

See Int'l Wire Works v. Hanover Fire Ins. Co., 230 Wis. 72, 74-

75,    283   N.W. 292     (1939)         (concluding         that    different        statutes'

particular      uses    of    a     word    that      "do    not     conflict    with       [its]
common meaning . . . indicate[s] that the legislature of this

state has adopted th[at] definition").

       ¶48    Similarly, nothing in other nearby scope provisions

calls for a departure from the common, ordinary, and accepted

meaning of "proceeding."                 In contrast to the "actions or other

proceedings" phrase at issue here, the nearby "Debt Collection"

chapter's scope extends to "conduct and practices."                                   See Wis.

Stat.    § 427.102.           "[C]onduct        and    practices"       might       very     well
encompass       a    non-judicial          repossession.              But      just       because

                                                7
                                                                         No.    2019AP1365.jjk


"conduct             and   practices"         could            include         non-judicial

repossessions, does not mean the legislature is forever bound to

use that exact language each and every time it intends for a

statute to cover such repossessions.                      That logic unduly hampers

the   legislature's         freedom      to   use     different        but      overlapping

language        to    accomplish     valid    policy      distinctions.              Distinct

scopes can harmoniously overlap without any conflict.                                As such,

the   legislature's         chosen     phrasing      in    a    different,       apparently

overlapping——but non-conflicting——scope provision has no bearing

on whether "proceeding" in this scope provision should carry its

common,     ordinary,       and    accepted       meaning.        In   sum,      I   find   no

evidence of a conflicting "manifest [legislative] intent" in the

statutory        context    that       Wis.   Stat.       § 990.01(1)          requires     to

justify     a       departure   from    the   common,       ordinary,          and   accepted

meaning of "proceeding."

      ¶49       Beyond lacking contextual support, the "something like

litigation" limitation produces two results at odds with the

Wisconsin Consumer Act's textually expressed purposes.                                 First,
it sets a trap for an unwary customer subjected to a creditor's

unconscionable conduct.              A savvy customer who within 15 days of

the notice makes a written demand that a creditor instead file a

replevin action, see Wis. Stat. § 425.206(1)(d), preserves her

unconscionability defense.                But an unwary customer who misses

that tight demand deadline would lose even a meritorious claim

against         a      creditor's       unconscionable           conduct——giving            an

unconscionable creditor a free pass.                      Second, an interpretation
narrower than the common, ordinary, and accepted meaning renders

                                              8
                                                                           No.     2019AP1365.jjk


the unconscionability defense a nullity in situations where, as

alleged here, a creditor's unconscionable conduct first occurs

during or after the actual repossession, well beyond the 15-day

demand deadline.             Even a savvy customer, who simply preferred

the   efficiency        of     the       non-judicial      route,     would        suddenly      be

without     recourse         for     a    creditor's      post-repossession             conduct,

despite the unconscionability provision applying to "any conduct

directed against the customer."                         See Wis. Stat. § 425.107(1)

(emphasis added).             Both results conflict with the legislature's

textually expressed directive that we "liberally construe[] and

appl[y]" the Act "to promote" the "protect[ion of] customers

against unfair, deceptive, false, misleading and unconscionable

practices by merchants."                  Wis. Stat. § 421.102(1), (2)(b).

      ¶50    At     bottom,          "proceeding"        should      carry        its    common,

ordinary, and accepted meaning in Wis. Stat. § 425.102.                                       The

legislature and our case law require it to because nothing in

the   surrounding            context        justifies         a    departure          from   that

interpretation.                And,       importantly,            applying       the     common,
ordinary,     and       accepted          meaning      here       offers     the      additional

benefit of satisfying the "cardinal rule" that                                   we    "favor an

interpretation          that       will     fulfill       the      [textually         expressed]

purpose of the statute over an interpretation that defeats the

manifest objective of the act."                       See, e.g., State v. Davis, 2001

WI 136, ¶13, 248 Wis. 2d 986, 637 N.W.2d 62.

                                                  C

      ¶51    Applying the common, ordinary, and accepted meaning of
"proceeding,"       I    conclude          that   "other      proceedings"            includes   a

                                                  9
                                                                                  No.    2019AP1365.jjk


non-judicial            repossession.             A    non-judicial          repossession             is    a

legally prescribed process for enforcing a legal right.                                                The

statute       prescribes          the      initiating           notice,          the    15-day        wait

period, and the prohibitions against both "breach[ing] of the

peace"    and          entering       "a   dwelling         used      by    the    customer       as        a

residence."             Wis. Stat. § 425.206(1)(d)-(2).                            It matters not

that    the    legislature            made    a       policy     decision         to    cut     out    the

expense and time of litigation.                            Nothing in that policy choice

indicates          a    simultaneous         desire        to    foreclose         a    customer           in

Duncan's       position          from      even       requesting       judicial         scrutiny           of

unconscionable              creditor       conduct.          Quite         the    opposite.            The

legislature directs us to "liberally construe[] and appl[y]" the

entire    Act          to    "protect      customers         against . . . unconscionable

practices by merchants."                     See Wis. Stat. § 421.102(1), (2)(b).

Put simply, the statutorily prescribed non-judicial repossession

process       to       enforce    a     creditor's         right      to    collateral          plainly

constitutes            an    "other     proceeding[]            brought      by    a     creditor          to

enforce rights arising from [a] consumer credit transaction[]"
under Wis. Stat. § 425.102.

       ¶52     Before          concluding             that       Duncan          can     bring         her

unconscionability claim here, I address one last wrinkle.                                                  At

common law, unconscionability claims arose defensively.                                         That is

precisely      the          posture     Duncan        is   in    here,      albeit       not     in    the

traditional sense.               Duncan raises unconscionability as a defense

to Defendants enforcing their right to repossess her car.                                              Had

that repossession commenced via a replevin action, Defendants
would     have          filed      a       complaint            and    Duncan           would     raise

                                                      10
                                                                 No.      2019AP1365.jjk


unconscionability in her answer or some post-judgment filing if

the     unconscionable     conduct     occurred        during        or    after     the

repossession.      But a non-judicial repossession dispenses with

these     traditional    pleadings.          Therefore,       Duncan       can     raise

unconscionability only in her own complaint.                         That is of no

moment because when it comes to pleadings, this court considers

not their form or title but their substance.                     See, e.g., Wis.

Pub. Serv. Corp. v. Arby Const., Inc., 2012 WI 87, ¶37, 342

Wis. 2d 544,    818     N.W.2d 863    (observing       that    this       court    looks

"beyond     'hypertechnical'"        labels     to     the    pleading's          actual

"substance").     Accordingly, Duncan may raise unconscionability

even under a pleading technically labeled "complaint" because

its substance remains a defense to a creditor's non-judicial

repossession.

                                       II

      ¶53   I    conclude       that          Duncan         could        raise       an

unconscionability         defense       to       Defendants'              non-judicial

repossession.     Here, however, her allegations do not as a matter




                                       11
                                                  No.   2019AP1365.jjk


of law rise to the level of unconscionable.3   Therefore, I concur

in the court's ultimate mandate and join all but ¶29 and ¶¶31–34

of the majority/lead opinion.




     3 The court decides unconscionability claims "as a matter of
law." Wis. Stat. § 425.107(1). Duncan alleges that in addition
to unlawfully entering her "dwelling," Defendants engaged in
unconscionable behavior by obfuscating and misleading her as to
the cost to redeem her car; charging her nearly one-sixth of the
car's original value to redeem it; providing her limited time to
pay the redemption fee; vaguely referencing the possibility of
additional fees; denying Duncan an opportunity to inspect the
car's post-repossession condition before redeeming it; and
communicating with Duncan in a manner that was "rude and
aggressive," so much so that Duncan eventually contacted the
police. Accepting these statement as true and upon considering
the factors listed in § 425.107(3), I conclude that the
Defendants' conduct, while very troubling, did not rise to the
level of unconscionable as a matter of law. Therefore, I agree
that on remand the circuit court need not address Duncan's
unconscionability claim.

                                12
                                                                          No.    2019AP1365.pdr


     ¶54          PATIENCE    DRAKE    ROGGENSACK,          J.        (dissenting).         The

court of appeals defined "dwelling," as employed in Wis. Stat.

§ 425.206(2)(b), by choosing an administrative rule definition

that by the definition's explicit terms applies only to Wis.

Stat.    § 422.419(1)(a).              In       so   doing,      the    court    of   appeals

avoided       a    plain-meaning       analysis        of   § 425.206(2)(b)           and   the

rules    of       statutory    interpretation          that      we    have     repeated    and

repeated in countless cases since 2004.

     ¶55          The majority opinion follows the errant lead of the

court of appeals.1            Instead of interpreting "dwelling" within the

structure of the statute in which it appears, e.g., "used by the

customer as a residence," and instead of relying on Danelle

Duncan's own statements that she never lived or resided in the

apartment         building's       garage,       the   majority        opinion     ignores    a

plain-meaning analysis of Wis. Stat. § 425.206(2)(b).                                 Rather,

it patches together a hodgepodge of theories in order to affirm

the court of appeals.              Because I conclude that the plain meaning

of § 425.206(2)(b) does not apply to the apartment building's
garage, which Duncan shared with many others and has said in two

court proceedings that she has never lived or resided in, I

would    reverse       the    court        of   appeals     and       affirm    the   summary

judgment          granted     by     the        circuit     court.             Therefore,     I

respectfully dissent from the majority opinion.

                                      I.    BACKGROUND

     ¶56          Duncan purchased a vehicle that she financed with an

installment sales contract with the dealership.                               The dealership

     1   Majority op., ¶¶14-16.

                                                 1
                                                                            No.    2019AP1365.pdr


assigned     the    contract    to    Wells          Fargo,    and     Wells        Fargo    then

became the lien holder for Duncan's vehicle.

       ¶57   Duncan    defaulted      on     her       loan,    and     on        February   26,

2015, Wells Fargo gave her notice of the right to cure the

default by paying $887.15.            Duncan did not exercise her right to

cure the default.          On July 30, 2015, Wells Fargo gave Duncan a

second notice of right to cure, this time by paying $1,907.76.

Again, Duncan did not cure the default.                        Wells Fargo sent her a

third notice of right to cure by paying $1,372.70.                                 Once again,

Duncan did not cure the default.

       ¶58   Therefore,      pursuant      to        Wis.     Stat.     § 425.205(1g)(a),

Wells Fargo gave notice to Duncan that it intended to repossess

her vehicle.        The notice told Duncan that she had the right to

demand   that      Wells   Fargo     proceed         through       a   court        action   for

replevin, and that if she did so, Wells Fargo would not proceed

with   repossession        until     after       a    court     judgment          was   issued.

Duncan made no response to the statutory notice of intent to

repossess that Wells Fargo had provided.
       ¶59 Wells Fargo then retained Greg Strandlie's company,

Asset Recovery Specialists ("ARS"), to proceed with non-judicial

repossession of the vehicle.                 Duncan lived in a large, multi-

story apartment building, where she rented an apartment and also

separately rented a space in the apartment building's garage

that was located under the building.

       ¶60 On      January     27,    2016,          ARS    went       to     the     apartment

building where Duncan lived to locate the vehicle.                                   ARS found
Duncan's vehicle in the large multi-vehicle garage under the

                                             2
                                                                          No.    2019AP1365.pdr


apartment building.               There was no sign at the entrance of the

garage indicating that access was restricted, and the vehicle

entry door was open when ARS arrived.2                            A maintenance man was

present during the process of repossessing the vehicle, and he

never       spoke    with        ARS     personnel        or     raised   any     objection.

Accordingly, ARS towed Duncan's vehicle out of the apartment

building's garage.            The garage door remained open when ARS left.

        ¶61 On       February       3,    2016,     Duncan       contacted      the   City    of

Madison's West Police District, saying that she wanted to have

criminal         charges    filed       against     the    repossession         company   that

took       her   car.       She    "felt    her     underground        apartment      parking

garage       was    part    of    her    dwelling."            Upon   investigation,         the

officer visually verified that there were no signs or postings

indicating "no trespassing" at the apartment building's garage

and that a maintenance man saw the repossession from the open

garage on January 27, 2016.

        ¶62 After          checking      with     the     city    attorney's       office     in

Madison, where the officer was told that no Madison Ordinance
applied to ARS's entry into the apartment building's garage, the

criminal investigation that Duncan requested was closed.

        ¶63 Duncan then brought suit in the federal court for the

Western District of Wisconsin against ARS, Greg Strandlie and


       There is a photo of a sign at the front of the building
       2

that said "Resident Parking Only Unauthorized Violators Will Be
Towed at Vehicle Owner or Operator's Expense." The record does
not disclose the purpose of that sign, but it is likely that it
applied to the out-of-doors parking that tenants had available
too. The photo of the car door at the rear of the building, has
no sign of any type.

                                                3
                                                                          No.   2019AP1365.pdr


Wells Fargo.              As part of its proceedings, the district court

found there "are no living quarters, places to sleep, cook, eat,

watch     television,         use   a   restroom     or     bathe    or     shower     in   the

garage area, [and that] Duncan admits that she has never lived

or   resided         in    the    garage."3        The    court     made    various     other

findings relative to her federal claim and then granted the

defendants' motion for summary judgment in part.4                               It dismissed

her federal claim and any portion of her state claims against

Wells Fargo that was based on alleged unlawful retention of

Duncan's personal property.5

        ¶64 Duncan then filed suit in Dane County Circuit Court.6

The circuit court found that Duncan did not dispute the facts as

found by Judge Conley in district court, but that the "real"

issue was a question of law.7                      The circuit court focused its

efforts         on    whether        ARS   complied         with      the       Wis.    Stat.

§ 425.206(2)(b)              directive     that      in      taking        possession        of

collateral a merchant may not "[e]nter a dwelling used by the

customer as a residence except at the voluntary request of a
customer."                After   noting      that   ch.     425     does       not    define

"dwelling,"          the    court   recognized       that    "dwelling"         has    various

      3Duncan v. Asset Recovery Specialists, Inc., No. 16-cv-530,
2017 WL 2870520, at *3 (W.D. July 5, 2017), aff'd, 907 F.3d 1016
(7th Cir. 2018).
      4   Id., at *7.
      5   Id.
      6   The Honorable Stephen E. Ehlke presided.
      7Duncan v. Asset Recovery Specialists, Inc., No. 17CV1704,
at 3 (op. issued June 19, 2019).
                                               4
                                                                  No.   2019AP1365.pdr


statutory definitions.8             For example, the circuit court noted

that Wis. Stat. § 101.71 defines dwelling as:

      [A]ny building that contains one or more dwelling
      units. "Dwelling unit" means a structure or that part
      of a structure which is used or intended to be used as
      a home, residence or sleeping place by one person or
      by two or more persons maintaining a common household
      to the exclusion of all others.[9]
The court also considered part of the criminal code, Wis. Stat.

§ 943.13, "Trespass to Land," that defines "dwelling unit" as "a

structure or that part of a structure which is used or intended

to be used as a home, residence or sleeping place by one person

or by two or more persons maintaining a common household to the

exclusion of all others."10

        ¶65 The circuit court then found that "it is undisputed

that Ms. Duncan did not have a right to exclude others from her

apartment building's garage.                Rather, the garage has over 50

parking spaces for use by the building's tenants with no tenant

having a right to exclude any other tenant or person from the

area.        This is in contrast to, for example, single-family homes

where owners do have exclusive control over their garage."11                      The

circuit court further found that the "parking garage was remote

and   on     a    different   floor    than     her   apartment   [and    that]   the

garage offers no use that is primarily or intimately tied to the

use     of       her   apartment,     for     example,    sleeping,      eating    or

      8    Id. at 8.
      9    Id. at 9.
      10   Id. at 9-10.
      11   Id. at 10-11.

                                            5
                                                                  No.    2019AP1365.pdr


conducting her private life."12          The circuit court concluded that

the     apartment     building's      garage    did   not     come        within   the

statutory     term,     "dwelling,"     in     Wis.   Stat.       § 425.206(2)(b).

Accordingly, it granted defendants' motion for summary judgment,

and dismissed the amended complaint.13

        ¶66 Duncan appealed, and the court of appeals reversed.

The court of appeals acknowledged that "dwelling" is not defined

in the statutory text of the Wisconsin Consumer Act of which

Wis. Stat. § 425.206(2)(b) is a part.14                 The court of appeals

also concluded that Wis. Stat. § 422.419(1)(a), which precludes

certain covenants in consumer agreements, was not at issue here.

However, the court of appeals nevertheless concluded that the

garage in Duncan's apartment building was part of a dwelling she

used as a residence based on Wis. Admin. Code § DFI-WCA 1.392

(July      2007).          It   provides,        "For       the         purposes    of

s. 422.419(1)(a), Stats., the term 'dwelling' shall include, any

garage, shed, barn or other building on the premises whether

attached or unattached."
                                II.    DISCUSSION

                           A.   Standard of Review

        ¶67 This matter involves a review of summary judgment.                      We

independently review a grant or denial of summary judgment as a

question of law.        Applegate-Bader Farm, LLC v. DOR, 2021 WI 26,


      12   Id. at 14.
      13   Id. at 14-15.

       Duncan v. Asset Recovery Specialists, Inc., 2020 WI App
      14

54, ¶22, 393 Wis. 2d 814, 948 N.W.2d 419.

                                         6
                                                                        No.    2019AP1365.pdr


¶15, 396 Wis. 2d 69, 955 N.W.2d 793 (citing Sands v. Menard,

2017 WI 110, ¶28, 379 Wis. 2d 1, 904 N.W.2d 789).

      ¶68 In       order   to    evaluate         the    summary      judgment       decision

made by the circuit court, we independently interpret and apply

Wis. Stat. § 425.206(2)(b).                In so doing, we determine whether

Duncan's    vehicle      was    lawfully      repossessed          from      the    apartment

building's     garage.          As    we     evaluate      the       court    of     appeals'

decision, we also interpret and assess the applicability of Wis.

Stat. § 422.419 and Wis. Admin. Code § DFI-WCA 1.392 relative to

whether ARS's repossession violated § 425.206(2)(b).

      ¶69 Statutory            interpretation            and     application          present

questions     of    law    for       our     independent         review.            Wisconsin

Legislature    v.    Palm,      2020    WI    42,       ¶14,   391    Wis. 2d       497,   942

N.W.2d 900 (citing Milwaukee Police Ass'n v. City of Milwaukee,

2018 WI 86, ¶17, 383 Wis. 2d 247, 914 N.W.2d 597).                            Furthermore,

statutory interpretations grounded in undisputed material facts

provide questions of law for our independent review.                               Westmas v.

Creekside Tree Serv., Inc., 2018 WI 12, ¶17, 379 Wis. 2d 471,
907   N.W.2d       68.          We     are     assisted        in      our     independent

interpretation by decisions of the district court, the circuit

court and the court of appeals.                     Marder v. Bd. of Regents of

Univ. of Wis. Sys., 2005 WI 159, ¶19, 286 Wis. 2d 252, 706

N.W.2d 110.

      ¶70 In the matter before us, we also interpret provisions

of Wisconsin's Administrative Code independently, as questions

of law.     Orion Flight Servs., Inc. v. Basler Flight Serv., 2006
WI 51, ¶18, 290 Wis. 2d 421, 714 N.W.2d 130.

                                              7
                                                                                 No.    2019AP1365.pdr


                              B.    Statutory Interpretation

                                   1.    General principles

       ¶71 Statutory               interpretation              always    begins        with     reading

the words the legislature chose to enact in order to apply them

and give the statute its full effect.                                  Townsend v. ChartSwap,

LLC,    2021   WI       86,    ¶12,          __    Wis.    2d     __,    __   N.W.2d       __,    2021

WL 5538667 (citing State ex rel. Kalal v. Cir. Ct. for Dane

Cnty.,      2004   WI    58,        ¶44,      271     Wis. 2d          633,   681      N.W.2d     110).

Statutory words are given their "'common, ordinary, and accepted

meaning,     except      that        technical           or    specially-defined              words    or

phrases      are    given          their          technical       or     special        definitional

meaning.'"         Id.    (quoting Kalal, 271 Wis. 2d 633,                               ¶45); Wis.

Stat. § 990.01(1).15

       ¶72 Context            also       is       important       to    determining        statutory

meaning,     as    is    "'the          structure         of     the    statute     in    which       the

operative      language        appears.'"                 Id.,    ¶13    (quoting        Kalal,       271

Wis. 2d 633, ¶46).             If the statute's meaning is plain we usually

stop our inquiry.             However, as we determine a statute's meaning,
we   assess    whether         the       statute         is     ambiguous.          A    statute      is

ambiguous if it is capable of being understood by reasonably

well-informed       persons             in    two    or       more     senses.          Voces    De    La

Frontera, Inc. v. Clarke, 2017 WI 16, ¶15, 373 Wis. 2d 348, 891

N.W.2d 803.        Generally, we do not consult secondary sources such



       Wisconsin
       15           Stat.   § 990.01    provides   in   relevant
part: "(1) General rule. All words and phrases shall be
construed according to common and approved usage; but technical
words and phrases and others that have a peculiar meaning in the
law shall be construed according to such meaning."

                                                     8
                                                                No.    2019AP1365.pdr


as legislative history unless the language of the statute is

ambiguous.    Id.

                      2.    Wisconsin Stat. 425.206(2)(b)

    ¶73     The     initial      focus   of    my   inquiry     is     Wis.      Stat.

§ 425.206(2)(b)        because     the   terms,     "dwelling     used      by    the

customer     as   a        residence,"   are   central    to     this      dispute.

"Dwelling" is not defined in ch. 425.               It also is not defined in

the general definitional section, Wis. Stat. § 421.301, which

would then apply to § 425.206.

    ¶74     However "dwelling" is defined in many other places in

Wisconsin     statutes,          some    of      the   definitions            contain

similarities.       See, e.g., Wis. Stat. § 943.14(1),16 which defines

"dwelling" as "a structure or part of a structure that is used

or intended to be used as a home or residence by one or more

persons to the exclusion of all others."                      (Emphasis added.)

Wisconsin     Stat.         § 943.13(1e)(ar)17      similarly         states      that

"'Dwelling unit' means a structure or that part of a structure

which is used or intended to be used as a home, residence or
sleeping place by one person or by 2 or more persons maintaining

a common household, to the exclusion of all others."                      (Emphasis

added.)

    ¶75     Wisconsin Stat.         § 75.195(1)(a)18 defines "[d]welling"

as "any building that contains one or 2 dwelling units and any


    16    Criminal trespass to dwellings, Wis. Stat. § 943.14.
    17    Trespass to land, Wis. Stat. § 943.13.
    18 Extended time for beginning tax foreclosure, Wis. Stat.
§ 75.195.

                                         9
                                                                           No.   2019AP1365.pdr


land included with that building in the same entry on the tax

roll."           With      subsec.       (1)(b)     further      providing       detail       that

"'[d]welling unit' means a structure or that part of a structure

used as a home, residence or sleeping place by one person or by

2   or        more    persons         maintaining       a    common    household,        to    the

exclusion of all others."                     (Emphasis added.)            Wisconsin Stat.

§ 101.61(1)19 similarly defines dwelling:                         "'Dwelling' means any

building that contains one or 2 dwelling units.                            'Dwelling unit'

means a structure or that part of a structure which is used or

intended to be used as a home, residence or sleeping place by

one   person          or    by    2    or    more      persons   maintaining        a    common

household, to the exclusion of all others."                              (Emphasis added.)

Wisconsin               Stat.            § 101.71(2)20                defines           dwelling

similarly:           "'Dwelling' means any building that contains one or

more dwelling units.                  'Dwelling unit' means a structure or that

part of a structure which is used or intended to be used as a

home, residence or sleeping place by one person or by 2 or more

persons maintaining a common household, to the exclusion of all
others."         (Emphasis added.)

         ¶76     Wisconsin Stat. § 425.206 appears in Subchapter II of

ch.      425,        Enforcement        of   Security        Interests     in    Collateral.

Section 425.206 applies to the non-judicial enforcement of lien

rights.          I    begin      by    reviewing       the   term,     "dwelling,"       in    the

structure of § 425.206 in which "dwelling" appears.                              It provides

in relevant part:

         19   Definitions for ch. 101, Wis. Stat. § 101.61.
         20   Definitions for ch. 101 subchapter, Wis. Stat. § 101.71.

                                                  10
                                                                 No.    2019AP1365.pdr

         (2) In taking possession of collateral or leased
    goods, no merchant may do any of the following:

            (a) Commit a breach of the peace.

         (b) Enter a dwelling used by the customer as a
    residence except at the voluntary request of a
    customer.
§ 425.206(2).       Although, "dwelling" is not defined in regard to

portions of statutes that set out provisions that relate to

Wisconsin consumer transactions, I note that findings of the

earlier trial courts who considered this dispute provide the

factual context in which we interpret "dwelling," as that term

appears in § 425.206(2)(b).

    ¶77     For     example,     the     circuit     court      found     that     the

apartment building's garage contained spaces for more than 50

cars, with no tenant having a right to exclude others, which the

circuit court also found was in contrast to single-family homes

where there is a right to exclusive control over the garage.

Duncan agreed that she did not have the right to exclude others

from the apartment building's garage.                Therefore, she could not

bring suit for criminal trespass to dwellings, pursuant to Wis.

Stat. § 943.14 or for trespass to land pursuant to Wis. Stat.

§ 943.13,    which    she      tried    to    do   before     filing    in   federal

district court.

    ¶78     It is undisputed that Duncan does not sleep in the

garage.     The district court found that there "are no living

quarters, places to sleep, cook, eat, watch television, use a

restroom    or    bathe   or   shower    in    the   garage    area,     [and    that]




                                         11
                                                                        No.    2019AP1365.pdr


Duncan      admits   that     she      has    never      lived    or    resided        in   the

garage."21

        ¶79 In addition, the "dwelling" identified in Wis. Stat.

§ 425.206(2)(b) is at least partially defined by the structure

of § 425.206(2)(b), which qualifies the "dwelling" as one "used

by the customer as a residence."                   That is, "dwelling" is limited

by the use to which the customer puts the dwelling.                                    Stated

otherwise, the customer must use the "dwelling" referenced in

§ 425.206(2)(b) as a residence in order to come within the plain

meaning of § 425.206(2)(b).

        ¶80 Customer is an often utilized term.                         See, e.g., Wis.

Stat.       § 421.301(9)     (addressing           a     "[c]onsumer          credit    sale"

wherein a "customer" enters into such a transaction).                                  Duncan

purchased the vehicle in a consumer credit sale; therefore, she

is a "customer."

        ¶81 "Residence"           is   undefined,         but    it    has      a   commonly

understood      meaning      as    the   place         where    one    actually     lives.22

Here, "dwelling" must be the place used by the customer, Duncan,
as a residence.       Therefore, in order to fit within the structure

of Wis. Stat. § 425.206(2)(b), the apartment building's garage

must     be   the    place    where          Duncan     actually       lives——where         she

resides.       She has admitted that she never lived or resided in

the apartment building's garage, and the district court and the



       21   Duncan, 2017 WL 2870520, at *3.

       Residence: "the place where one actually lives as
       22

distinguished from his domicile or a place of temporary
sojourn." Webster's New Collegiate Dictionary 984 (1974).

                                              12
                                                                        No.    2019AP1365.pdr


circuit court both so found.                       Instead, she rented a parking

space in a garage shared by other residents and maintained by a

third-party      apartment       owner.         Therefore,       based     on     the    plain

meaning     of    the       statute    that        the    legislature         enacted,        and

undisputed       material        facts,     I      conclude      that      the    apartment

building's       garage       where    Duncan         parked    her     car      is     not     a

"dwelling" within the meaning of § 425.206(2)(b).

                      3.     Wisconsin Stat. § 422.419(1)(a)

     ¶82 The majority opinion and the court of appeals brought

Wis. Stat. § 422.419 into this controversy.                      It provides:

    (1) No   contract   evidencing    a   consumer                               credit
    transaction may contain any provision by which:

         (a) The merchant or other person acting on the
    merchant's behalf is given authority to enter the
    customer's dwelling or to commit any breach of the
    peace in the course of taking possession of collateral
    securing the transaction;

         (b) The customer waives any right of action
    against the merchant, or other person acting on the
    merchant's behalf, for any breach of the peace or
    other illegal act committed in the course of taking
    possession of such collateral; or

         (c) The customer executes a power of attorney or
    similar instrument appointing the merchant, or other
    person acting on the merchant's behalf, as the
    customer's agent in the taking of possession of such
    collateral.

§ 442.419(1).
     ¶83 It           is     undisputed     that         Wis.   Stat.      § 422.419          has

absolutely       no        relevance   to       the      contract     by      which     Duncan

purchased the vehicle.                 All parties agree that the consumer
credit sales contract Duncan entered into was lawful in all

respects.
                                              13
                                                                              No.    2019AP1365.pdr


       ¶84 Then why did the court of appeals and the majority

opinion    bring         Wis.    Stat.       § 422.419(1)(a)           into    their     decision

making?     It appears that they did so for two reasons:                                First, to

avoid a plain-meaning statutory interpretation analysis, which

we have directed be employed in countless decisions since Kalal

was    issued       in   2004;        and    second,      to    insert    Wis.       Admin.    Code

§ DFI-WCA 1.392 into their discussions of "dwelling" and reach a

result    that       would      not     occur      if    they    had   undertaken        a    plain

meaning analysis of Wis. Stat. § 425.206(2)(b).

       ¶85 As I have explained above, a plain meaning analysis of

Wis.     Stat.       § 425.206(2)(b)               unambiguously         demonstrates          that

"dwelling" is restricted by the use to which Duncan put the

apartment building's garage.                       She never resided or lived there.

Furthermore, a common meaning of dwelling is a place where one

sleeps     and      from     which          one    can      exclude     all    others.          The

undisputed testimony shows that the apartment building's garage

does     not        meet        the     restrictive             statutory          structure    of

§ 425.206(2)(b)            nor        does        it    meet     common       definitions        of
"dwelling."

       ¶86 Let's look at Wis. Admin. Code § DFI-WCA 1.392.                                       It

provides, "For the purposes of s. 422.419(1)(a), Stats., the

term 'dwelling' shall include, any garage, shed, barn or other

building       on    the     premises             whether      attached       or    unattached."

(Emphasis added.)               Note that, in addition to expressly limiting

the rule's application to Wis. Stat. § 422.419(1)(a), "dwelling"

within Wis. Admin. Code § DFI-WCA 1.392 is not restricted by the
manner in which a customer uses it, as "dwelling" is by the

                                                   14
                                                                   No.   2019AP1365.pdr


structure       of    Wis.   Stat.    § 425.206(2)(b).        Stated      otherwise,

Duncan would not have to live or reside in the shed or barn to

cause it to be a "dwelling" within Wis. Admin. Code § DFI-WCA

1.392.

       ¶87 The court of appeals' decision23 avoids a plain-meaning

interpretation of Wis. Stat. § 425.206(2)(b) to seek a different

result than a plain-meaning interpretation will permit.                            The

majority opinion's use of Wis. Admin. Code § DFI-WCA 1.392 is

less direct than that of the court of appeals, but nevertheless

it    employs    Wis.    Admin.      Code    § DFI-WCA   1.392     to    support   its

analysis.24          Furthermore, the majority opinion's hodgepodge of

definitions      totally      ignores       the   structure   of    § 425.206(2)(b)

which limits "dwelling" according to how the customer uses that

space.       Again, it appears the majority opinion did so to avoid

the plain meaning of § 425.206(2)(b) and to obtain a result that

the plain meaning of the words the legislature enacted will not

permit.

       ¶88 Our        directives      on     statutory   interpretation        assist
judges in keeping their personal policy preferences out of their

decisions.       They provide certainty in the law based on the words

the    legislature       chose       to    enact.     When    courts      avoid    our

directives, they take away those protections and replace them

with personal policy preferences that then drive decisions that

follow.



       23   Duncan, 393 Wis. 2d 814, ¶¶27, 28.
       24   Majority op., ¶¶14-16.

                                             15
                                                                     No.    2019AP1365.pdr


                                   III.    CONCLUSION

        ¶89 The court of appeals defined "dwelling," as employed

in   Wis.    Stat.   § 425.206(2)(b),            by    choosing     an   administrative

rule definition that by the definition's explicit terms applies

only to Wis. Stat. § 422.419(1)(a).                     In so doing, the court of

appeals avoided a plain-meaning analysis of § 425.206(2)(b) and

the rules of statutory interpretation that we have repeated and

repeated in countless cases since 2004.

        ¶90 The majority opinion follows the errant lead of the

court of appeals.25          Instead of interpreting "dwelling" within

the structure of the statute in which it appears, e.g., "used by

the customer as a residence," and instead of relying on Duncan's

own statements that she never lived or resided in the apartment

building's garage, the majority opinion ignores a plain-meaning

analysis     of   Wis.     Stat.     § 425.206(2)(b).           Rather,      it   patches

together a hodgepodge of theories in order to affirm the court

of   appeals.        Because     I    conclude        that    the   plain    meaning   of

§ 425.206(2)(b)       does      not      apply    to    the    apartment     building's
garage, which Duncan shared with many others and has said in two

court proceedings that she has never lived or resided in, I

would      reverse   the    court     of    appeals      and    affirm      the   summary

judgment      granted      by      the     circuit       court.          Therefore,     I

respectfully dissent from the majority opinion.

        ¶91 I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.

      25   Majority op., ¶¶14-16.

                                            16
    No.   2019AP1365.pdr




1